WALKER, J.,
filed a dissenting opinion.
WALKER, Justice, dissenting.
I respectfully dissent. The majority holds that legally insufficient evidence exists to show that the baseball bat, in the manner of its use or intended use by S.B., was capable of causing death or serious bodily injury and that legally insufficient evidence exists to show that S.B. intended to cause or knowingly caused in D.F. a reasonable apprehension of imminent bodily injury. I would hold that the evidence is legally sufficient on both of these elements to support the jury’s finding that S.B. engaged in delinquent conduct by committing aggravated assault with a deadly weapon. See Tex. Penal Code Ann. §§ 1.07(a)(17)(A), (B) (setting forth defini*452tion of deadly weapon), 22.01(a)(2) (setting forth elements of assault), 22.02(a)(2) (setting forth elements of aggravated assault) (Vernon 2003).
The evidence, viewed properly in the light most favorable to the jury’s finding, establishes that an angry S.B., wielding an aluminum baseball bat — sometimes in an upright, swinging position “like a baseball player kind of’ — walked up to within two feet of D.F. and told him, “I’ll fucking hit you.” D.F. backed away from S.B. as she approached him.
An object is a deadly weapon if it is exhibited to the victim in a manner showing that the aggressor intends to use it, and it is capable of use, to inflict serious bodily injury or death if the aggressor is not satisfied. Hammons v. State, 856 S.W.2d 797, 801 (Tex.App.-Fort Worth 1993, pet. ref'd) (holding evidence sufficient to show baseball bat used as a deadly weapon in prosecution for aggravated robbery); Warren v. State, 764 S.W.2d 906, 908 (Tex.App.-Corpus Christi 1989, pet. ref'd) (holding evidence sufficient to show baseball bat used as deadly weapon in prosecution for aggravated assault); see also McCain v. State, 22 S.W.3d 497, 503 (Tex.Crim.App.2000) (holding evidence that defendant had knife sticking out of his back pants pocket during robbery and violent attack legally sufficient to support finding that defendant’s intended use of the knife rendered the knife capable of causing serious bodily injury or death and that defendant used it during commission of the underlying crime); see also In re R.M., No. 08-02-00105-CV, 2002 WL 31840968, at *1 (Tex.App.-El Paso 2002, no pet.) (not designated for publication) (holding evidence sufficient to show golf club was used as deadly weapon and to support jury’s finding that R.M. engaged in delinquent conduct by committing aggravated assault with a deadly weapon). I would hold that a rational trier of fact could have found that S.B.’s exhibition of the bat, up on her shoulder, like a baseball player ready to swing, constituted the display of the bat in • a manner showing that her intended use of the bat rendered it capable of causing serious bodily injury or death. Accordingly, I would hold that the evidence is legally sufficient to prove that the bat, as used and exhibited by S.B., was a deadly weapon.
In determining whether legally sufficient evidence exists that S.B. intentionally or knowingly threatened D.F. with imminent bodily injury, we look to the acts and culpability of S.B., that is, whether she intended to cause or knowingly caused in the victim a reasonable apprehension of imminent bodily injury. See Edwards v. State, 57 S.W.3d 677, 680 (Tex.App.-Beaumont 2001, pet. ref'd). Although D.F. admitted he felt threatened by S.B. and by the way she was holding the bat, he denied he feared imminent bodily injury. The jury, however, as the finder of fact, could have determined that regardless of whether D.F. feared imminent bodily injury, S.B.’s actions, words, and retaliatory motive for the entire encounter were calculated to cause D.F. reasonable apprehension of imminent bodily injury. Moreover, the jury could have disbelieved D.F.’s testimony that he didn’t fear imminent bodily injury when S.B. approached him with the bat on her shoulder threatening to hit him. The jury could have reasonably concluded that D.F. did fear imminent bodily injury. See, e.g., Sharp v. State, 707 S.W.2d 611, 614 (Tex.Crim.App.1986) (recognizing that the jury is entitled to judge the credibility of the witnesses and may choose to believe all, some, or none of the witness’s testimony); see also Heiselbetz v. State, 906 S.W.2d 500, 504 (Tex.Crim.App.1995) (holding that it is the jury’s job to reconcile conflicts in the evidence). Viewing the evidence in the light most favorable to the *453jury’s finding, I would hold that legally sufficient evidence exists that S.B. threatened D.F. with imminent bodily injury.
I would hold that, giving full play to the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts, legally sufficient evidence supports the jury’s finding that S.B. engaged in delinquent conduct by committing aggravated assault with a deadly weapon and would affirm the trial court’s order of adjudication and disposition. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979).